ORDER

PER CURIAM.
Robert W. Hersey appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We previously affirmed his conviction for second degree assault of a law enforcement official, section 565.082, RSMo.2000. State v. Hersey, 80 S.W.3d 508 (Mo.App. E.D.2002). He now alleges his trial counsel provided ineffective assistance by failing to file a motion to dismiss.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).